Case 1:16-cr-20897-PAS Document 134 Entered on FLSD Docket 06/03/2019 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No.: 16-20897-CR-SEITZ
UNITED STATES OF AMERICA
Vv.
PRINCESS CRUISE LINES, LTD.,

Defendant.
/

PROPOSED AGREEMENT FOR THE COURT’S CONSIDERATION RESOLVING
SUPERSEDING PETITION FOR SUMMONS FOR OFFENDER UNDER
SUPERVISION DATED APRIL 26, 2019

I. Allegations in the Superseding Petition

The defendant organization, Princess Cruise Lines, Ltd. (“Princess”), hereby admits that it
committed the violations alleged in the Superseding Petition, as amended and attached hereto as
Exhibit A. It further admits that defendant, its corporate parent (Carnival Corporation & plc), and
related subsidiaries and entities (collectively referred to herein as the “Company”), violated terms
of probation and the Environmental Compliance Plan (“ECP”), as set forth in the proposed Second
Superseding Petition, and pursuant to Special Condition of Probation 4 and ECP Section III.E.1
because their violations are deemed to be violations by Princess.

II. Additional TPA Audits and CAM Visits

During the third, fourth, and fifth years of Princess’s probation, the Court Appointed Monitor
(“CAM”) and the Third Party Auditor (“TPA”) will conduct fifteen (15) audits and/or visits
annually in addition to the number of audits specified in Section VIII.A.1 of the ECP and the CAM
First and Second Annual Work Plan. The CAM and the TPA will decide among themselves which
of those additional fifteen (15) visits will be TPA audits or CAM visits and whether they will
involve Covered Vessels or shore-side facilities. The CAM team will continue its past practice of
meeting with management and key personnel as necessary, conducting site visits, and attending
certain corporate meetings, programs and events.

Ill. Statement Accepting Responsibility

The Company agrees that within 30 days of the signing of this agreement it will issue a statement
to all employees in which the CEO of Carnival Corporation & plc (and other senior management
if they so choose) personally accepts management responsibility for the probation violations in
connection with the Court’s acceptance of the proposed joint resolution of the Superseding
Petition. The content, format, and mode of distribution of this statement will be subject to prior
review and comment by the Government and review and approval by the Court. The statement
Case 1:16-cr-20897-PAS Document 134 Entered on FLSD Docket 06/03/2019 Page 2 of 13

will also urge all employees to continue to cooperate with the CAM and TPA, and to continue to
report incidents, near misses, and other compliance-related concerns, including making Open
Reports (i.e., hotline reports) per the Company’s Open Report procedure. In addition, the
statement will emphasize that the Company recognizes and supports that the CAM will continue
to protect the anonymity of communications made in confidence to the CAM or the CAM team.

IV. Restructuring of Compliance Function

The Company acknowledges that it failed to establish a Corporate Compliance Manager (“CCM”)
with authority (including resources, budget and staff) as required to implement the ECP.
Accordingly, the Company agrees to restructure its existing corporate compliance governing
authority. The Company will appoint a Chief Compliance Officer (“CCO”) and establish this
senior corporate officer position with authority and substantial control to oversee the

implementation of the Company’s overall compliance functions including environmental
compliance and the ECP. The Company has promoted the CCM, who will report to the CCO, to
a position of Senior Vice President. The CCM will remain responsible for overseeing all legal
obligations set forth in the ECP and in the conditions of probation.

The Company commits to providing the CCO and the CCM each with: the appropriate budget and
staff; a substantive role in financial, strategic, and sustainability planning processes; and
compliance authority over regulatory obligations and operations across and within all brands.

a) CCO:

The CCO will have direct line reporting to the CEO, and dotted line reporting to
the Audit and HESS Committees of the Board of Directors. In addition, the CCO
will join the meetings of the Company’s leadership team. The CCO will oversee
the review, revision and development of policies and procedures in all compliance
areas, implementation of such policies and procedures, and will develop and
oversee the implementation of budgets that assure adequate resources for
compliance within and across all brands. The CCO will also develop a written

compliance strategy that will provide an overview of the Company’s various
compliance functions and describe a plan to achieve these goals described in the
compliance strategy.

b) CCM:

The CCM will report directly to the CCO and have a dotted line reporting
relationship to the HESS Committee of the Board of Directors and the CEO. The
CCM will assist the CCO with the development and implementation of the
environmental-compliance aspects of the compliance strategy and plan.

Additionally, the Company will create an Executive Compliance Committee made up of
executives at both Carnival Corporation & plc and its various brands, to include participation by
the CCO and CCM, that will meet monthly to discuss compliance issues, share and evaluate data

and trends, and set compliance priorities.
Case 1:16-cr-20897-PAS Document 134 Entered on FLSD Docket 06/03/2019 Page 3 of 13

The Company will further develop an annual training curriculum for members of its Board of
Directors that would include corporate compliance topics. The Board will adopt a new written
statement that reiterates the Company’s and the Board’s commitment to compliance. The
Company will immediately engage a search firm to assist the Board of Directors to recruit a new
board member with significant corporate compliance experience.

The parties understand that the Company has engaged an outside consultant to advise it of the best
options to improve its corporate compliance program, and to achieve a change in corporate
governance (including establishing a CCO). The parties also understand that many of the
provisions noted above reflect that consultant’s preliminary recommendations. The Company
shall provide the Court, CAM, TPA and Interested Parties! with the consultant’s further
recommendations on or before June 1, 2019, and with the Company’s proposed action plan to
restructure its existing corporate compliance governing authority not later than August 14, 2019.
The Company’s action plan, prepared in collaboration with the consultant, will include a detailed
statement explaining how and when the improvements to the compliance program will be
implemented. This action plan will explain how corporate governance will be restructured to:

a) provide the CCO and CCM each with the authority and stature, budgets, staff,
and the ability to implement changes, including the ability to direct change and
action in each of the brands (while allowing for consultation and input from all
brands). This analysis will include:

i. adescription and rationale for the change of governance structure
(including where the compliance function is independently housed
with sufficient autonomy and direct access to the Board and Board
Committees); the revised job descriptions, qualifications, and relative
seniority of the CCO and CCM within the organization; the reporting
lines and frequency of required reporting;

ii. apreliminary annual compliance budget for the various compliance
responsibilities;

iii, | asummary and description of the changes in budget/resources —
(actual for 2019; and proposed for 2020);

b) establish reporting obligations within the Company.

The Interested Parties, CAM and TPA will provide any comments or suggestions about the
Company’s action plan to the Company not later than August 28, 2019, and the Company will
provide a final version of its action plan to the Court not later than September 13, 2019. The

 

l The term “Interested Parties,” as defined in the ECP, refers to the United States
Attorney’s Office for the Southern District of Florida, the Environmental Crimes Section
of the United States Department of Justice, the United States Probation Office for the
Southern District of Florida, the Seventh Coast Guard District (dp), and the U.S. Coast
Guard Office of Investigations & Analysis.
Case 1:16-cr-20897-PAS Document 134 Entered on FLSD Docket 06/03/2019 Page 4 of 13

Company, upon demonstrated good cause as determined by the Court, may seek Court approval
to extend these deadlines. The Company will provide interim reports on its progress toward these
goals on a monthly basis, specifically on or before July 1, and August 1, 2019. The Company’s
action plan will specify deadlines going forward for implementing specific actions to restructure

_ the Company’s corporate compliance function, and must contain several of the changes that will
be completed not later than October 9, 2019, including the:

i. elevation of the CCM;

il, creation of the CCO charter and job description;
ili. appointment of the CCO;

iv. creation of the Executive Compliance Committee;

v. creation of the annual compliance training curriculum for the Board of
Directors; and

vi. issuance of a statement by the Board of Directors reiterating the Board’s
and the Company’s commitment to compliance.

If the Company fails to meet these deadlines, the Company agrees that the Court, may impose the
following sanctions, at its discretion:

Failure to meet the initial deadline of September 13, 2019, to submit an action plan
to restructure compliance: up to $1,000,000.00 per day, until the date of
compliance, as determined by the Court. Failure to submit an action plan to
restructure compliance by September 23, 2019: up to $10,000,000.00 per day, until
the date of compliance, as determined by the Court.

Failure to meet the initial deadline of October 9, 2019, to complete implementation
of certain tasks to restructure compliance specified in the action plan: up to
$1,000,000.00 per day, until the date of compliance, as determined by the Court.
Failure to implement those aspects of the action plan by November 1, 2019: up to
$10,000,000.00 per day, until the date of compliance, as determined by the Court.

The Company will provide information and access necessary for the CAM to monitor and report
on compliance with the ECP and obligations of probation. Additionally, all future quarterly reports
by the Company and the CAM will contain a section advising the Court of the status of
implementation with this condition of probation. Failure to comply with these obligations as
determined by the Court will be grounds for a revocation of probation.

The parties anticipate that changes to the Company’s corporate governance may require
conforming modifications to the ECP. The Company will propose any such modifications to the
ECP promptly after providing its action plan in response to the compliance consultant’s
recommendations.
Case 1:16-cr-20897-PAS Document 134 Entered on FLSD Docket 06/03/2019 Page 5 of 13

V. Financial Penalty

If the terms of this agreement are accepted by the Court, then the defendant agrees to pay an
additional financial penalty of $20 million within seven days of acceptance. Because this payment
is designated as a criminal payment by Princess, the Company further agrees that it will not seek
any reduction in its tax obligations as a result of the payment. In addition, because the payment is
part of Princess’s admission of its violations of the conditions of its probation, neither defendant
nor any related entity or agent will characterize, publicize or refer to the payment in any other way.

VI. Unified Regulatory Reporting Policy

The Company will reorganize and enhance existing policies in the Company’s Environmental
Management System regarding how violations of Marine Environmental Protection Requirements,
and United States federal and state laws, including the Certain Alaska Cruise Ship Operations
statute, are reported to external regulators in the United States and to each vessel’s flag state and
recognized organization. The new policy will govern the reporting requirements for discharges
according to United States federal and state laws and be submitted for review and comment to the
Interested Parties, CAM and TPA within 60 days of the signing of this agreement. The Interested
Parties, CAM and TPA will provide comments, if any, to the Company within 21 days. The
Company will adopt and implement a final policy within 30 days of the expiration of that 21-day
period that addresses the comments it receives from the Interested Parties, the CAM, and the TPA.
The parties, upon demonstrated good cause as determined by the Court, may seek Court approval
to extend the deadlines described in this paragraph.

The Company acknowledges that there have been discharges and other releases made in violation
of MARPOL during the period of probation that have not been reported to the country in whose
waters the violation occurred. Accordingly, the Company agrees to a Special Condition of
Probation that includes a new obligation governing the reporting of environmental discharges and
releases in violation of MARPOL, the Ballast Water Convention, the London Dumping
Convention, or any future maritime environmental convention to which the United States becomes
a party and which goes into effect during the period of Princess’s probation. This reporting
requirement also will be reflected in the Company’s Environmental Management System. The
text of this new Special Condition of Probation Section 13 is in Exhibit B.

VII. Proposed Amended Special Condition of Probation No. 13

The Company agrees to enhanced reporting requirements to be memorialized in a revised Special
Condition No. 13, as set forth in Exhibit B, annexed hereto.

VIII. Improvements to Waste Management

The Company acknowledges that there is a need to improve waste management of non-food waste,
including plastic garbage, on Covered Vessels and by Covered Personnel. Accordingly, the
Company has agreed to prioritize this issue through the creation of “tiger teams,” and the
establishment of a three-part program as set forth below:
Case 1:16-cr-20897-PAS Document 134 Entered on FLSD Docket 06/03/2019 Page 6 of 13

Tiger Teams

The Company will create two “tiger teams,” each made up of approximately 5-7 individuals, at
least four of whom are subject matter experts in food and beverage (“SMEs”) and two of whom
are third party consultants with established credentials related to food waste processing systems
and galley designs. All of these individuals will report directly to the CCM on matters related to
this project, and the SMEs will be dedicated to the project on a full-time basis through August
2019 or until such time as necessary to develop an action plan for implementation across all brands.

The tiger teams intend to meet in Washington D.C. on June 3-7, 2019 for planning workshops in
which most of the inner workings and plans will be finalized. The tiger teams will be dedicated to
visiting at least 30 ships between June and August as part of an effort to do the following:

1. Benchmark process, setup, procedures, design and equipment across ships
and brands

Review adequacy of manning

Review technical aspects including equipment redundancy and adequacy
Review food waste volume management

Review single-serve/use items

Engage crew, solicit good ideas and best practices

. Provide recommendations to enhance food waste compliance and further
standardize on process, procedures, design and equipment.

NAAAWD

After the visits are completed and report and recommendations made in August 2019, the CCM
will oversee the implementation of the recommendations and will task at least one of the
individuals on the tiger teams to serve as a dedicated manager of implementation on a day-to-day
basis.

The tiger teams will be a subset of a larger Task Force across all brands charged with the
implementation of the action plan developed though the work of the tiger teams.

The Company and the CAM will update the Interested Parties and the Court about the status of
implementing this project in their quarterly status reports. The Company will provide the CAM
with all information and access requested to monitor and assess this program.

The Three-Part Program

Part One - Improved Training. Supervision, Staffing, and Culture

The Company will (1) develop and implement clearer and more effective procedures
regarding the disposal of food waste; (2) develop new training and signage to ensure that
the proper procedures are understood; and (3) use appropriate media, in particular video,
to call attention to the new training, procedures, and the renewed commitment to handling
of food waste. The Company will also (4) assess the staffing levels for both the operational
and compliance aspects of food waste management using a qualified third party to
determine appropriate resources to comply with the updated procedures. The Company
will use the results of the third party’s assessment to improve the direct operational
Case 1:16-cr-20897-PAS Document 134 Entered on FLSD Docket 06/03/2019 Page 7 of 13

supervision provided to employees who handle food waste, as well as enhanced compliance
oversight by the Environmental Officer.

For the first three items set forth in the paragraph above, by August 1, 2019, the Company
will provide to the Interested Parties, TPA, and CAM an implementation plan specifying
the project, the project owner, and specific timetables.

With respect to the fourth item, the Company will retain a qualified third party to assess
the necessary staffing. The Company will provide a copy of the third party assessment to
the Interested Parties, CAM and TPA within seven days of receipt. Within 45 days after
receiving that third party’s assessment, the Company will provide the Interested Parties,
TPA, and the CAM with its plan in response to the assessment. This plan will address the
workload of the Environmental Officer.

Part Two - Decrease in Single-Use Plastics and Food Waste

The Company will design and implement procedures to reduce the purchase and
consumption of single-use plastic items across the corporate fleet by 50 percent by
December 31, 2021.” It will also design strategies to reduce the total weight of food waste
that the Company creates by 10 percent by December 31, 2021. The Company has already
begun working with its supply chain partners to determine what alternatives exist for
specific single-use plastic items and how quickly the Company could substitute those
alternatives for its current single-use plastics.

Part Three - Technology and Design Improvements

By October 31, 2019, the Company will review and provide an analysis of: (1) new food
waste disposal technologies; (2) options. for redesign of existing food waste disposal
systems and associated processes; and (3) the optimization of food waste disposal systems
and associated processes. By January 31, 2020, the Company shall provide to the
Interested Parties, TPA, and CAM an implementation plan to optimize food waste
management, including food waste disposal systems and associated processes, specifying
projects, the project owners, and specific timetables for milestones. The Company has
committed a minimum of $20 million in capital expenditures throughout the remainder of
Princess’s probation to optimize food waste management, including food waste disposal
systems and associated processes.

 

Single-use plastic items include, among others, the following: straws, cups, lids, stir
sticks, cutlery, cocktail picks, tooth picks, butter packets, serving sauce packets, honey
packets, sugar packets, sweetener packets, plastic bags in retail stores, Company-
provided Q-tips, Company-provided individual shampoo bottles, plastic garbage bags in
cabins, and balloons used during outdoor events. Please note that the complete
elimination of some items could pose public health concerns (e.g., plastic trash bag liners,
plastic water bottles, and single-serving yogurt containers).
Case 1:16-cr-20897-PAS Document 134 Entered on FLSD Docket 06/03/2019 Page 8 of 13

IX. Proposal Binding on the Government

The United States Attorney’s Office for the Southern District of Florida and the Environmental
Crimes Section of the U.S. Department of Justice agree to forgo additional probation violation
proceedings in U.S. v. Princess Cruises Lines, LTD, Case No. 16-CR-20897 (S.D.Fla) for
violations that took place prior to May 1 2019, and which are known to the United States
Attorney’s Office for the Southern District of Florida and the Environmental Crimes Section of
the U.S. Department of Justice at the time of the signing of this agreement.

AGREED AND ACCEPTED
ARIANA FAJARDO ORSHAN | JEFFREY BOSSERT CLARK
United States Attorney Assistant Attorney General

Environmental & Natural Resources Division
U.S. Department of Justice

homas Watts-FitzGerald ichard A. Udel

Assistant United States Attgtney Senior Litigation Counsel
Environmental Crimes Section
U.S. Department of Justice

  

 

 
Case 1:16-cr-20897-PAS Document 134 Entered on FLSD Docket 06/03/2019 Page 9 of 13

ON BEHALF OF DEFENDAN
ft Se ee: Y é/zhg

DerdN. Kelley Date
Benjamin E. Rosenberg
Counsel for Defendant

AU ——”TN 6/2 |

David\Ogcar Markus Date |
Counsel for Defendant

 

ON BEHALF OF DEFENDANT:
LA b/afiy
Micky Arison Date ¢

Member of the Executive Committees of the Boards of Directors
Carnival Corporation and Carnival ple

ON BEHALF OF DEFENDANT:
Aw WE +s)
‘ Arnold Donald Date :

Member of the Executive Committees of the Boards of Directors
Carnival Corporation and Carnival plc

ON BEHALF OF DEFENDANT: ;
g it A [Anu fs fey
Stuart Subotnick Date

Member of the Executive Committees of the Boards of Directors
Carnival Corporation and Carnival ple
Case 1:16-cr-20897-PAS Document 134 Entered on FLSD Docket 06/03/2019 Page 10 of 13

Exhibit A

Proposed Second Superseding Petition

L. Violation of Special Condition; by interfering with the implementation of the
Environmental Compliance Plan (“ECP”), Third Party Auditor (“TPA”) audits, and the
Court’s supervision of probation, as set forth in the plea agreement, Special Condition 13,
and Section VIII.B.1 of the ECP. From on or about December 9, 2017, through on or about
March 13, 2018, the defendant corporation and related entities (a) conducted an
undisclosed program to visit ships for the purpose of finding and remedying environmental
compliance issues, and after being advised by the Court that it disapproved of a previous
undisclosed ship visit program; and (b) violated the ECP Section I.G, by failing to promptly
notify the Court, the Court Appointed Monitor (“CAM”) and the Interested Parties! about
the existence of the vessel visit program.

2 Violation of Special Condition; by failing to provide sufficient responsibility and
authority to the Corporate Compliance Manager (“CCM”) to implement the ECP, as
required by Section IJI.A of the ECP. For example, the defendant corporation and related
entities subject to the ECP implemented a vessel visit program without authorization or
knowledge of the CCM after the December 4, 2017 status hearing.

3. Violation of Special Condition; by failing to comply with the Required Compliance
Program. On or about June 8, 2017, the defendant corporation and Costa Cruises falsified
training records on board the M/V Diamond Princess and M/V Costa Luminosa pursuant
to Carnival Corporation Notice of Violations #04-2017 and #06-2017.

4. Violation of Special Condition; by failing to comply with the Required Compliance
Program. Specifically, between in or about March 2018, to in or about May 2018, the
defendant and related entities sought an amendment to the definition of a “Major Non-
Conformity” in the ECP, but were advised that the Coast Guard, the Department of Justice,
the CAM and the TPA disagreed with the proposed change and that the Company should
file a motion with the Court if they wished to modify the definition of an ECP Major Non-
Conformity or its application by the TPA. On or about June 19, 2018, after the proposed
change had been rejected by the Interested Parties, without notifying the Interested Parties,
and outside of the specified protocol for modifying the ECP, a senior Company official,
who is a retired United States Coast Guard officer, contacted former colleagues at the U.S.
Coast Guard seeking their agreement with the Company’s position concerning the
definition of an ECP Major Non-Conformity and its application by the TPA.

 

I The term “Interested Parties,” as defined in the ECP, refers to the United States
Attorney’s Office for the Southern District of Florida, the Environmental Crimes Section
of the United States Department of Justice, the United States Probation Office for the
Southern District of Florida, the Seventh Coast Guard District (dp), and the U.S. Coast

Guard Office of Investigations & Analysis.

10
Case 1:16-cr-20897-PAS Document 134 Entered on FLSD Docket 06/03/2019 Page 11 of 13

5. Violation of Special Condition; by failing to comply with the Required Compliance
Program and failing to comply with Special Condition 2 (defendant and related entities
shall not commit any further violations of the International Convention for the Prevention
of Pollution from Ships, 1973 as modified by the Protocol of 1978 (MARPOL 73/78) or
the laws of the United States). Specifically, (1) on or about December 16, 2018, the M/V
Carnival Elation discharged plastic mixed with food waste in violation of MARPOL 73/78,
Annex V, and the ECP in Bahamian waters; and (2) on or about December 18, 2018, the
M/V Carnival Elation failed to maintain a Garbage Record Book in which all overboard
discharges of garbage were accurately recorded, in violation MARPOL 73/78, Annex V,
and the ECP.

6. Violation of Special Condition; by interfering with the implementation of the ECP, TPA
audits, and the Court’s supervision of probation, as set forth in the plea agreement, Special
Condition 13, and Section VIII.B.1 of the ECP. Specifically, between on or about June
2017, and on or about December 4, 2017, the defendant and related entities: (a) conducted
an undisclosed program to visit ships shortly in advance of audits required pursuant to the
ECP and Special Conditions of Probation and for the purpose of finding and remedying
environmental compliance issues and without disclosure of the findings to the TPA and
CAM; and (b) violated the ECP Section I.G., by failing to promptly notify the Court, the
CAM and the Interested Parties about the existence of the pre-audit vessel visit program.

11
Case 1:16-cr-20897-PAS Document 134 Entered on FLSD Docket 06/03/2019 Page 12 of 13

Exhibit B

Special Condition No. 13 of the judgment against Princess Cruise Lines, Ltd. shall be amended
to read as follows:

13) Required Notification — Breach of Compliance:

a)

b)

The defendant organization is to inform the United States Attorney’s Office for
the Southern District of Florida, the Environmental Crimes Section of the United
States Department of Justice, the United States Probation Office for the Southern
District of Florida, the U.S. Coast Guard (collectively, the “Interested Parties”),
CAM, and TPA of any:

vii)

breach of the ECP;
breach of the plea agreement;

violation of the conditions of probation;
violation of any Marine Environmental Protection Requirement;

violation of any applicable United States (federal or state) environmental
law;

violation of the Ballast Water Convention, the London Dumping
Convention, or any future maritime environmental law convention to
which the United States becomes a party and which goes into effect during
the period of the defendant organization’s probation; or

credible allegations, to include any Environmental Open Reports,
involving a violation of the ECP or any Marine Environmental Protection
Requirement or applicable international, flag state, port state, coastal state,
or United States (federal, state or local) environmental law

involving any Covered Vessel or Covered Personnel (as defined in the ECP) as
soon as reasonably practicable but no later than seven days of when the defendant
organization learns of the occurrence. The notification shall include a description
of the nature, date and time, and location, including the country, of the breach of
compliance or violation. The defendant organization shall submit for approval to
the Interested Parties, by June 30, 2019, a proposed process, including the criteria
for determining which incidents to report and how they will be reported in
compliance with this Special Condition.

The defendant organization shall provide on a weekly basis to the CAM and TPA
the complete and un-redacted internal HESS Weekly Flash Reports created by
Carnival Corp. & plc. The Flash Reports shall include any violation of:

i)

any Marine Environmental Protection Requirement;

12
Case 1:16-cr-20897-PAS Document 134 Entered on FLSD Docket 06/03/2019 Page 13 of 13

d)

ii) applicable international environmental treaties; or
iii) United States (federal or state) environmental law

involving any Covered Vessel or Covered Personnel as defined in the ECP. The
Flash Report shall describe the nature, date and time, and location (if available) of
the incident; how the incident was reported (both internally and externally,
including government and regulatory bodies); and the source of the information.

The defendant organization shall provide the Interested Parties, CAM, and TPA
with the monthly reports submitted to the Office of Probation.

The defendant organization shall within seven days inform the Interested Parties,
CAM, and TPA of any notifications or submissions regarding violations, whether
communicated voluntarily (including any “self-reports”) or pursuant to a legal
requirement, made to any United States (federal or state) regulatory authority
involving any violation of ECP or any Marine Environmental Protection
Requirement or applicable United States (federal or state) environmental law
involving any Covered Vessel or Covered Personnel.

The defendant organization and its related entities will not resolve any
enforcement action with a United States federal or state regulatory authority
related to an incident covered by section 13 until they: (i) inform the Interested
Parties and (ii) inform the regulatory authority that Carnival Corporation & plc
and its related entities are operating under a Court Supervised ECP in this case in
the Southern District of Florida, including a reference to the case number.

13
